887 So.2d 458 (2004)
DEEP SOUTH TOWING, INC.
v.
SEDGWICK OF NEW ORLEANS and Marsh U.S.A.
No. 2004-C-2115.
Supreme Court of Louisiana.
November 17, 2004.
PER CURIAM.
The ruling of the Fourth Circuit Court of Appeal refusing to consider the exception of peremption as an alternative ground for affirming the judgment of dismissal *459 is reversed. See Succession of Markham, 180 La. 211, 156 So. 225 (1934) and Roger v. Estate of Moulton, 513 So.2d 1126 (La.1987). The case is remanded to the Fourth Circuit Court of Appeal to review the trial court's denial of the exception of peremption.
JOHNSON, J., would deny the writ.